ST. PAUL, J.
This suit is brought by the holder of three drafts drawn on defendant and duly accepted. The answe.r denies the authority of the persons who accepted the drafts on behalf of the defendant, also, that any consideration was received.
Defendant made no appearance in the District Court, nor has it made any here.
*18November 29, 1909.
The Court a qua, “after hearing pleadings and evidence, ’ ’ gave judgment for plaintiff as prayed for. That evidence is not in the transcript, but the presumption is that it was sufficient to support the judgment. Johnson vs. Spearing, 15 La. 232. Nor do we perceive any error of law in the judgment.'
For the reasons assigned, the judgment appealed from is affirmed.